DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims  5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4, 6-11, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tochikubo et al. (US Pub 2015/0150516 A1).
  	As to claim 1, Tochikubo teaches a method for control at least one external device based on biometric information by an electronic device (i.e. the figures 1 and 7 embodiments shows the system of Tochikubo which tracks basal heart rate, body 
 	obtaining first biometric information (i.e. the first biometric information is user’s heart rate) (see Fig. 1, [0124-0125]); 
 	obtaining first state information related to a body state based on the obtain biometric information and second biometric information stored in a memory of the electronic device (i.e. the system of figure 1 and 7 shows that the body state of fitness is obtained from the biometric information of heart rate and motion rate ) (see Fig. 1, [0124-0125]); 
 	obtaining second state information related to emotional state based on the first biometric information (i.e. the second state is the updated stress level reading which is detected via the system as seen in figure 7 stress coefficient) (see Fig. 1, [0124-0125]); 
 	generating a command for control the at least one external device based on the obtained the first state information and the second state information (i.e. the command updated information of the user’s current health and fitness state which is outputted to the external terminals) (see Fig. 1-2, [0124-0136]); and 
 	transmitting the command to the at least one external device (i.e. as seen in figure 2 the external display of terminal is shows to wireless transmit data from the user’s health water and dynamically display update on the display unit is able to display for the user to see) (see Fig. 1-2, [0124-0136]).
 	As to claim 9, Tochikubo teaches an electronic device (i.e. the figures 1 and 7 embodiments shows the system of Tochikubo which tracks basal heart rate, body motion and stress level) (see Fig. 1 and 7, [0124-0134] and [0184-0185]) comprising: 

 	a communication unit (i.e. the system of Tochikubo uses wireless transmission ) (see Fig. 2, [0134-0136]); and 
 	at least one processor (i.e. the processor unit of the arm device see in figure 2 which display the figure 6 embodiment) (see Fig. 2, 7, [0134-0136]); 
 	the processor configured to: 
 	obtain first biometric information (i.e. the first biometric information is user’s heart rate) (see Fig. 1, [0124-0125]); 
 	obtain first state information related to a body state based on the first biometric information and second biometric information stored in the memory  (i.e. the system of figure 1 and 7 shows that the body state of fitness is obtained from the biometric information of heart rate and motion rate ) (see Fig. 1, [0124-0125]); 
 	obtain second state information related to emotional state based on the first biometric information (i.e. the second state is the updated stress level reading which is detected via the system as seen in figure 7 stress coefficient) (see Fig. 1, [0124-0125]);
 	generate a command for control the at least one external device based on the first state information and the second state information (i.e. the command updated information of the user’s current health and fitness state which is outputted to the external terminals) (see Fig. 1-2, [0124-0136]); and 
 	transmit the command via the communication unit to the at least one external device (i.e. as seen in figure 2 the external display of terminal is shows to wireless 
 	As to claim 2, Tochikubo teaches the method of claim 1, wherein further comprising: obtaining a variation ratio of the first biometric information using the second biometric information; and identifying whether to control the at least one external device based on the second state information and the variation ratio (i.e. as seen in figure 2 the external display of terminal is shows to wireless transmit data from the user’s health data and dynamically display update on the display unit is able to display for the user to see the update data on the external device as seen in figure 7 which shows a instant capacity to update the unit of body motion co-efficient X as seen on the screen shot based on the data inputted and selected by the user’s motional input) ([0124-0134] and [0184-0185]).
 	As to claim 3, Tochikubo teaches the method of claim 2, wherein obtaining the first state information based on the first biometric information and the second biometric information further comprises: when the variation ratio is greater than or equal to a reference value, obtaining the first state information (i.e. as seen in figure 4 embodiment the variation ratio of delta HR and Hro is shown on the diagram which tracks the energy expenditure to a reference in the line in the middle of the plot) (see Fig. 4A, 4B, [0148-0150]).
 	As to claim 4, Tochikubo teaches the method of claim 1, wherein obtaining the first state information based on the first biometric information and the second biometric information further comprises: in response to identifying a user's emotional change based on the second state information, obtaining the first state information (i.e. since 
	As to claim 6, Tochikubo teaches the method of claim 1, further comprising: obtaining third biometric information after transmitting the command to the external device (i.e. as seen in figures 7 the system of Tochikubo uses the feedback loop to which also tracks the user’s emotion which is the third biometric information which is achieved after the display unit update the stress coefficient which is displayed at 1.60 ) (see Fig. 7, [0184-0185]); identifying whether a user's emotional state has changed based on the third biometric information (i.e. the dynamic display shows the change of the user’s stress level) (see Fig. 7); when identifying that the user's emotional state has changed, generating an additional command based to the third biometric information (i.e. the additional command is the displayed touch pad interface which allows the user to calculate as desired) (see Fig. 7, [0183-0185]); and transmitting the additional command to the at least one external device (i.e. the stress level test is a continuous input system which allow the user to see the change on the display unit of the external terminal) (see Fig. 2, [0123-0135]).
 	As to claim 7, Tochikubo teaches the method of claim 6, wherein identifying whether a user's emotional state has changed based on the third biometric information comprises: obtaining a variation ratio of the third biometric information using the second biometric information; and identifying a change of a user's emotional based on the variation ratio of the third biometric information and the second state information (i.e. the stress level test is a continuous input system which uses a variation of heart rate changes and other data inputted to track the live update based on the algorithm provided which allow the user to see the change on the display unit of the external terminal) (see Fig. 2, and 7 [0123-0135], [0184-0185]).
	As to claim 8, Tochikubo teaches the method of claim 1, wherein the second state information includes information of a plurality of emotional states, and wherein each of the information of the plurality of emotional states includes different variation value based on at least one piece of biometric information (i.e. the stress level test is a continuous input system which uses a variation of heart rate changes and other data 
	As to claim 10, Tochikubo teaches the electronic device of claim 9, wherein the processor is further configured to: obtain a variation ratio of the first biometric information using the second biometric information; and identify whether to control the at least one external device based on the second state information and the variation ratio, and wherein the first state information is obtained when the variation ratio is greater than or equal to a reference value (i.e. the stress level test is a continuous input system which uses a variation of heart rate changes and motion input with reference value as baseline on the algorithm provided which allow the user to see the change on the display unit of the external terminal the additional command is the displayed touch pad interface which allows the user to calculate as desired) (see Fig. 7, [0183-0185]).
	As to claim 11, Tochikubo teaches the electronic device of claim 9, wherein the processor is configured to obtain the first state information in response to identifying a user's emotional change based on the second state information (i.e. the stress level test is a continuous input system which uses a variation of heart rate changes and motion input with reference value as baseline on the algorithm provided which allow the user to see the change on the display unit of the external terminal the additional command is the displayed touch pad interface which allows the user to calculate as desired) (see Fig. 7, [0183-0185]).
 	As to claim 13, Tochikubo teaches the electronic device of claim 9, wherein the processor is further configured to: obtain third biometric information after transmitting the command to the external device; obtain a variation ratio of the third biometric information using the second biometric information; identify whether a user's emotional state has changed based on the variation ratio of the third biometric information and the second state information; when identifying that the user's emotional state has changed, generate an additional command based to the third biometric information; and transmit the additional command to the at least one external device (i.e. the stress level test is a continuous input system which uses a variation of heart rate changes and other data inputted to track the live update based on the algorithm provided which allow the user to see the change on the display unit of the external terminal) (see Fig. 2, and 7 [0123-0135], [0184-0185]).
	As to claim 14, Tochikubo teaches the electronic device of claim 9, wherein the second state information includes information of a plurality of emotional states, and 
	As to claim 15, Tochikubo teaches the electronic device of claim 9, wherein the first biometric information includes at least one of heart rate, pulse transmit time, breathing time, skin temperature, galvanic skin response, brain wave on frontal lube or brain wave on parietal lobe (i.e. the first biometric information is user’s heart rate) (see Fig. 1, [0124-0125]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Adachi et al. (US 2020/0046301 A1) which claims the priority of parent (WIPO JP 2016-217488) is cited to teach figure 1-5 emboidment with a similar type of bio-information sensing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 26, 2022.
   20140331791